DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 282-290 in the reply filed on July 28, 2021 is acknowledged with appreciation.
2.	Claims 250-281 are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 282-290 are under examination in this office action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 3, 2021 and July 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
6.	Claims 282-290 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al, Gynecology, first published online June 1, 2017, (hereafter referred to as “Archer et al”), in view of Jo et al, EP 2535342 A1, cited on Applicant’s IDS of 6/3/20 (hereafter referred to as “Jo et al”).
	Claim 282 is directed to a method of reducing the volume of menstrual blood loss in a female human patient, more specifically wherein the patient has uterine fibroids (claim 283), the method comprising administering to the patient a therapeutically effective amount of a compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid, or a pharmaceutically acceptable salt thereof, wherein the patient is further administered add-back therapy comprising about 1.0 mg of 17-estradiol and about 0.5 mg of norethindrone acetate, more specifically wherein the compound is administered to the patient orally (claim 287), in the form of a pharmaceutically acceptable salt thereof (claim 285). Claim 286 limits wherein the pharmaceutically acceptable salt is a choline salt.  Claim 288 limits wherein the dosage is about 200 mg per day.  Claim 289 limits wherein the compound is administered once daily.  Claim 290 limits wherein the add-back therapy is administered once daily.
	Claim 284 is directed to a method of treating uterine fibroids in a female human patient in need thereof, the method comprising administering to the patient a 17-estradiol and about 0.5 mg of norethindrone acetate. 
	Archer et al teach wherein the administration of elagolix, an oral GnRH antagonist, in combination with the add-back therapy of estradiol/ norethindrone acetate significantly reduced heavy menstrual bleeding (HMB) associated with uterine fibroids in women (see the Objective, Intervention(s) and Conclusion(s) sections in the text box at page 152).  
	Archer et al disclose a treatment regimen for HMB of an oral dosage of elagolix at 200 mg BID in combination with an add-back therapy of E2 (E2 is the same as 17 beta-estradiol, please see the PubChem compound summary of Estradiol under “2.4 Synonyms”) at 0.5 mg, and norethindrone acetate at 0.1 mg (see Figure 1 at page 156 or Supplemental Figure 1 at page 161), but do not teach wherein the GnRH antagonist is 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid.
	Yet, Jo et al teach “compound (B)” (which is the same as Applicant’s recited compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid) and its choline salt, “compound (A)” in paragraphs [0001]-[0002]: 

    PNG
    media_image1.png
    203
    645
    media_image1.png
    Greyscale
, which has antagonistic activity against gonadotropin releasing hormone (GnRH), and suggest its use in the treatment of metrofibroma (see page 2, lines 39-41). The Medical-Dictionary/ The Free Dictionary.com defines a metrofibroma as a uterine fibroma (see https://medical-dictionary.thefreedictionary.com/metrofibroma), and a fibroma is a type of fibroid, i.e. a tumor composed mainly of fibrous or fully developed connective tissue. Called also fibroid,” (see https://medical-dictionary.thefreedictionary.com/fibroma).  
Jo et al demonstrate the excellent solubility, oral absorbability and storage stability of “compound (A)” in Examples 1-3, see paragraph [0038] at page 9.
	As such, one of skill in the art would be motivated to employ the treatment regimen taught by Archer et al and substitute the choline salt of Applicant’s instant GnRH antagonist compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid, for elagolix, and would have a reasonable expectation of success in reducing the volume of blood loss in a female patient with uterine fibroids.
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent GnRH antagonist) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Archer et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, i.e. successful reduction of menstrual blood loss in a female patient suffering from uterine fibroids. 
	Regarding the recited dosage amounts of estradiol and norethindrone acetate, the “about 1.0 mg 17-estradiol” as required by instant claim 182 is reasonably suggested by 0.5 mg estradiol as taught by Archer et al, and the “about 0.5 mg norethindrone acetate” as required by instant claim 182 is reasonably suggested by 0.1 mg norethindrone acetate as taught by Archer et al, since dosage is a result-effective variable. Regarding the recited dosage amount of GnRH antagonist, Archer et al teach wherein the GnRH antagonist is administered at 200 mg BID. The dosage of 200 mg per day as required by instant claim 288 is reasonably suggested by 200 mg BID as taught by Archer et al, since dosage is a result-effective variable.  It would have been obvious to use the starting points of estradiol, norethindrone acetate and GnRH antagonist as disclosed by Archer et al and optimize these amounts to reduce menstrual blood loss with a reasonable expectation of success. It would have been customary for one of skill in the art to determine the optimal dosage of each ingredient in the add-back therapy in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	As such, a prima facie case of obviousness is established.
Conclusion
7.	Claims 250-290 are present in the application. Claims 250-281 are presently withdrawn from consideration as directed to a non-elected invention. Claims 282-290 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611